Dismissed; Opinion Filed February 21, 2017.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00457-CV

                          BRIGADIER OPERATING, LLC, Appellant
                                         V.
                              RIO ROCA RANCH, LP, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-02203

                             MEMORANDUM OPINION
                           Before Justices Bridges, Evans, and Stoddart
                                   Opinion by Justice Stoddart
       On February 14, 2017, the parties filed an agreed motion to dismiss this interlocutory

appeal in which they stated they settled their dispute. Accordingly, we grant the parties’ motion,

vacate the trial court’s temporary injunction order without regard to the merits, remand the case

to the trial court for further proceedings in accordance with the parties’ settlement agreement,

and dismiss the appeal.




                                                   /Craig Stoddart/
160457F.P05                                        CRAIG STODDART
                                                   JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BRIGADIER OPERATING, LLC,                           On Appeal from the 162nd Judicial District
Appellant                                           Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-16-02203.
No. 05-16-00457-CV         V.                       Opinion delivered by Justice Stoddart.
                                                    Justices Bridges and Evans participating.
RIO ROCA RANCH, LP, Appellee

    In accordance with this Court’s opinion of this date, the appeal is DISMISSED. We
REMAND this case to the trial court for further proceedings.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 21st day of February, 2017.




                                             –2–